UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4426



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL ANTHONY FULLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cr-00317-NCT)


Submitted:   September 27, 2006           Decided:   October 23, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Anthony Fuller entered a conditional plea of guilty

to one count of possession of a firearm by a felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).   Fuller was sentenced to

fifty-four months’ imprisonment.      We find no error and affirm

Fuller’s conviction.

          On appeal, Fuller contends his predicate state conviction

did not satisfy § 922(g)(1) as a matter of law.    He reasons that,

under North Carolina law, his maximum sentence was twelve months

because no aggravating factors were either admitted or found by a

jury beyond a reasonable doubt.    See North Carolina v. Allen, 615

S.E.2d 256, 265 (N.C. 2005) (holding, after Blakely v. Washington,

542 U.S. 296 (2004), statutory maximum is the maximum a defendant

can face in light of his criminal history and the facts found by a

jury or admitted by defendant).    However, as Fuller concedes, his

argument is foreclosed by United States v. Harp, 406 F.3d 242,

246-47 (4th Cir. 2005), cert. denied, 126 S. Ct. 297 (2005), which

holds that United States v. Jones, 195 F.3d 205 (4th Cir. 1999), is

still viable after Blakely and United States v. Booker, 543 U.S.

220 (2005), and reaffirms that a prior North Carolina conviction

satisfies § 922(g)(1) if any defendant charged with that crime

could receive a sentence in excess of one year.    Thus, because it

is undisputed that a sentence of over twelve months could be

imposed on a defendant convicted of felony breaking and entering a


                              - 2 -
motor vehicle in North Carolina, Fuller’s prior conviction was

properly considered a predicate felony under § 922(g)(1).

          Accordingly, we affirm Fuller’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                              - 3 -